Citation Nr: 0803133	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO. 04-42 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for craniofacial fibrous 
dysplasia with chronic headaches. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1999 to 
January 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for craniofacial fibrous dysplasia with chronic headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for craniofacial fibrous 
dysplasia with chronic headaches. Although the claim was 
denied on the basis that the disorder was congenital, and 
that it existed prior to and was not aggravated by service, 
the medical evidence is insufficient for the Board to 
evaluate the claim under the correct legal standard. The 
claim will therefore be remanded, and further medical inquiry 
will be conducted. 

In May 1999, the veteran underwent a pre-service entrance 
physical examination. She denied then having, or ever having 
had, frequent or severe headaches, as well as any other 
neurological symptoms. Upon clinical evaluation, there were 
no neurological abnormalities noted, and the veteran was 
assessed as being qualified for military service. In sum, no 
physical or mental abnormalities were noted prior to, or at 
the time of the veteran's acceptance for military duty.

In approximately February 2001, the veteran began to complain 
of chronic severe headaches and facial pain. She underwent 
relatively consistent service department medical care after 
flying in an unpressurized aircraft. In December 2001, a 
computed tomography (CT) scan discovered craniofacial fibrous 
dysplasia. 

A July 2003 statement from the International Craniofacial 
Institute indicated that the veteran was under the care of 
Kenneth E. Salyer, MD, who diagnosed fibrous dysplasia, which 
represented a benign bony tumor which can occur in any 
portion of the craniofacial skeleton. It was also indicated 
that the cause of fibrous dysplasia was not known. It was 
noted to be due to the overgrowth of fibrous cellular 
components which give rise to this slow growing tumor. 

In September 2003, the veteran underwent a Medical Evaluation 
Board (MEB) examination and it was determined that she had a 
benign craniofacial mass lesion that resulted in chronic 
headache and facial pain. The MEB found that the disorder did 
not exist prior to service, and that it was permanently 
aggravated by service. It was noted that the extent of the 
pain prevented her from engaging in normal training programs 
for soldiers of equal rank and required a permanent profile 
for physical activities. She was recommended by a Physical 
Evaluation Board (PEB) for discharge from service.

In pertinent part, the PEB found that the veteran had

 "Chronic headaches and facial pain secondary to 
craniofacial fibrous dysplasia, with long history 
of headaches which were exacerbated (but not 
permanently aggravated) in February 2001. This 
condition (fibrous dysplasia) had to have existed 
prior to enlistment according to accepted medical 
principles, and has followed a course of normal 
progression without permanent service 
aggravation." 

(Italics added). 

The law provides that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2007). Here, because 
no physical or mental defects were "noted" at the time the 
veteran entered active military service, she is presumed to 
have been in sound physical and mental condition.

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service. See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

Critically, by "clear and unmistakable evidence" is meant 
that which cannot be misunderstood or misinterpreted; it is 
that which is undebatable. Vanerson v. West, 12 Vet. App. 254 
(1999).

It is unclear from the record whether clear and unmistakable 
evidence exists which indicates both that the veteran's 
disorder preexisted her service and was not aggravated 
thereby. Firstly, although the PEB found that the disorder 
existed prior to enlistment according to accepted medical 
principles, there is no discussion of record as to the nature 
of such "accepted medical principles." In particular, there 
is no evidence upon which the Board may evaluate the 
veteran's report that her headaches, and ultimately the 
discovery of craniofacial fibrous dysplasia, was triggered 
when she was performing flight duties as a military linguist. 

Further, the record also indicates that the veteran has 
constantly pursued regular medical care since her discharge 
from active military service. Thus, the Board is unable to 
ascertain whether a medical basis exists for the finding that 
the disorder has followed a course of normal progression 
without permanent service aggravation.

Finally, the Board observes that while service connection may 
not be granted for congenital or developmental defects 
pursuant to 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, service 
connection may be granted for congenital or developmental 
diseases. See Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993). 

As noted in VAOPGCPREC 82-90, a developmental disease would 
be considered capable of deteriorating, and if the congenital 
or developmental condition is a disease, the presumption of 
sound condition and the presumption of aggravation apply. See 
38 U.S.C.A. § 1111(West 2002); see also 38 U.S.C.A. § 1153 
(West 2002).

For these reasons, the claim is REMANDED for the following 
action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for craniofacial 
fibrous dysplasia that is not evidenced 
by the current record. The veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO/AMC will cause the veteran's 
claims file, and a copy of this remand, 
to be examined by a VA neurologist or 
similarly qualified physician, who must 
acknowledge receipt and review of these 
materials in any report generated as a 
copy of this remand. If deemed necessary 
by the RO/AMC or the examiner, a 
comprehensive medical examination will be 
conducted. 

The examiner must respond to the 
following inquiries, and state the 
medical bases for the response. If an 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state::

(1). Based upon a review of the 
claims folder, and all medical and 
factual evidence, can it be found 
without reasonable debate that the 
veteran's diagnosed craniofacial 
fibrous dysplasia existed prior to 
the time she was accepted for active 
military duty in May 1999? If so, 
identify the accepted medical 
principles underlying the opinion.

(2). If the response to the inquiry 
in paragraph (1) above is in the 
affirmative, can it be found without 
reasonable debate that the veteran's 
facial pain and headaches were not 
aggravated or permanently worsened 
during or as a result of active 
military service. In particular, the 
examiner must comment upon the 
veteran's account of having 
developed the headache and facial 
pain symptoms after being on flight 
status while serving on active 
military duty. 

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claims. See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such action 
does not resolve the claims, the RO/AMC 
shall issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



